Citation Nr: 1608207	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-25 997	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a separate rating for surgical scars, secondary to the Veteran's cervical spine degenerative joint disease.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which increased the Veteran's disability rating for service-connected cervical spine degenerative joint disease to 30 percent, effective November 21, 2006.  In a March 2015 decision, the Board increased the rating to 60 percent effective June 12, 2014.  It also remanded the issue of entitlement to a separate rating for surgical scars, secondary to the Veteran's cervical spine degenerative joint disease.  

In January 2015, the RO issued a rating decision in which it granted the Veteran a total disability rating due individual unemployability (TDIU) effective March 1, 2014.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1977 to March 1995. 

2.  On December 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


